Citation Nr: 0938640	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO.  99-16 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1. Entitlement to service connection for a headache 
disability, to include as due to undiagnosed illness or as 
secondary to service-connected posttraumatic stress disorder 
(PTSD).

2. Entitlement to service connection for irritable bowel 
syndrome (IBS) (claimed as a disability manifested by 
nausea/diarrhea), to include as due to undiagnosed illness or 
as secondary to service-connected PTSD.

3. Entitlement to service connection for a disability 
manifested by joint pain, to include as due to undiagnosed 
illness.

4. Entitlement to a rating in excess of 50 percent for PTSD.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESSES AT HEARING ON APPEAL

Appellant & Appellant's Spouse


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
June 1973 to August 1973 and from October 1990 to June 1991.  
This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 1999 rating decision of the Boise, 
Idaho Department of Veterans Affairs (VA) Regional Office 
(RO).  In May 2000, the Veteran appeared at a hearing before 
a Decision Review Officer (DRO) at the RO.  A transcript of 
the hearing is associated with the claims file.  In August 
2002, the Board undertook additional development in these 
matters under regulation then in effect.  In June 2003, the 
case was remanded for RO initial review of additional 
evidence obtained.  The Veteran had requested a hearing 
before a Veterans Law Judge; in December 2004 his 
representative withdrew the hearing request.  In March 2005, 
the Board remanded the issues for further development.

The matter of entitlement to a rating in excess of 70 percent 
for PTSD is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action on his part is required. 


FINDINGS OF FACT

1. The Veteran served in the Southwest Asia Theater of 
Operations during the Persian Gulf War.
2. The Veteran is shown to have a chronic headache 
disability; competent evidence relates the chronic headache 
disability to his service-connected PTSD.

3. There is objective evidence that following his Persian 
Gulf service the Veteran has had the medically unexplained 
chronic multisymptom illness of IBS that has been compensably 
disabling. 

4. It is not shown that joint pains of the left shoulder, 
knees, wrists, hips, or ankles manifested in service or to a 
compensable level after service.

5. Pains of the right shoulder and of the joints of the 
fingers have been attributed to known clinical diagnoses, 
impingement syndrome and arthritis, respectively, which were 
not manifested in service and are not shown to be related to 
the Veteran's service.  

6. Throughout the appeal period, it is reasonably shown that 
the Veteran's PTSD has been manifested by occupational and 
social impairment with deficiencies in most areas, with 
symptoms including suicidal ideations, impaired impulse 
control, difficulty adapting to stressful circumstances, 
panic attacks, and some auditory and visual hallucinations. 


CONCLUSIONS OF LAW

1. Service connection for a chronic headache disability is 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.310 (2008).

2. Service connection for IBS is warranted.  38 U.S.C.A. 
§§ 1110, 1117, 1118, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.304, 3.317 (2008).
3. Service connection for a disability manifested by joint 
pain, including as due to undiagnosed illness, is not 
warranted.  38 U.S.C.A. §§ 1110, 1117, 1118, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.317 (2008).

4. A 70 percent (at least) rating is warranted for the 
Veteran's PTSD.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.21, 4.126, 4.130, 
Diagnostic Code (Code) 9411 (2008).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claims.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (including as amended 
effective May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

For the matters of service connection for a headache 
disability and IBS and for the portion of the PTSD claim 
being granted by this decision, inasmuch as the 
determinations below constitute grants of these claims, there 
is no reason to belabor the impact of the VCAA on these 
matters, since any error in notice content or timing and in 
assistance is harmless.  

For the matter of service connection for a disability 
manifested by joint pain, the Veteran was advised of VA's 
duties to notify and assist in the development of the claim.  
While he did not receive complete notice prior to the initial 
rating decision (since his claim was filed prior to enactment 
of the VCAA), an April 2005 letter provided certain essential 
notice prior to the readjudication of his claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  This letter 
explained the evidence necessary to substantiate his claim, 
the evidence VA was responsible for providing, and the 
evidence he was responsible for providing.  An April 2009 
supplemental statement of the case (SSOC) readjudicated his 
claim after notice had been received and he had ample 
opportunity to respond/ supplement the record.  See Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a 
VCAA timing defect may be cured by the issuance of fully 
compliant notification followed by readjudication of the 
claim).  While he was not advised of the criteria for rating 
the claimed disability, or those governing effective dates of 
awards, he is not prejudiced by such defect (Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473, 490-91 (2006)), as rating and 
effective date criteria have no significance unless service 
connection is allowed; this decision does not grant service 
connection for disability manifested by joint pain.  

The Veteran's pertinent service treatment records (STRs) and 
post-service treatment records have been secured.  The Board 
notes that it is remanding the claim for a rating in excess 
of 70 percent for PTSD in part to obtain the Veteran's Social 
Security Administration (SSA) records.  While these records 
are constructively of record, evidence of record specifically 
shows that the Veteran has been receiving SSA benefits based 
on a psychiatric disorder; there is no indication he has been 
receiving these benefits as a result of joint pains.  Hence, 
it is unlikely that SSA records would contain any evidence 
pertinent to the matter pertaining to joint pains as it is a 
disability requiring treatment separate and distinct from 
that for a psychiatric disorder; hence, the Board concludes 
that it is not necessary to remand the joint pains claim for 
purposes of obtaining SSA records.  

The RO has arranged for multiple VA examinations to address 
each disability throughout the appeal period.  Regarding 
joint pains, the Board notes that the March 2005 remand 
requested that the VA examiner provide an opinion regarding 
whether any joint pains were due to a clinical entity, such 
as rheumatoid arthritis.  On May 2005 and September 2008 VA 
examinations, the Veteran only identified having pains in his 
elbows and fingers; these complaints were attributed to known 
clinical entities.  While the Veteran had previously 
identified having pain in other joints, he did not do so on 
either May 2005 or September 2008 examination.  Since the 
Veteran did not identify other joint complaints on 
examination, there was no basis for an opinion regarding the 
etiology of such other joint pains.  Hence, the Board 
concludes that the May 2005 and September 2008 examinations 
were adequate and substantially complied with the March 2005 
remand instructions as the complaints noted by the Veteran 
were identified and discussed.  See Barr v. Nicholson, 21 
Vet. App. 303 (2007) (finding that VA must provide an 
examination that is adequate for rating purposes); see also 
Dyment v. West, 13 Vet. App. 141 (1999) (finding that remand 
not required under Stegall v. West, 11 Vet. App. 268 (1998) 
where there is substantial compliance with the Board's remand 
instructions). 

The Veteran has not identified any pertinent evidence that 
remains outstanding.  As to the matters that will be 
addressed on the merits, VA's duty to assist is met.  
Accordingly, the Board will address the merits of the claims. 

B.	Legal Criteria, Factual Background, and Analysis

General Criteria

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Initially, the Board notes that it has reviewed all of the 
evidence in the Veteran's claims file, with an emphasis on 
the evidence relevant to these appeals.  Although the Board 
has an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claims.

Service Connection Criteria

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Service connection may be established on a secondary basis 
for a disability that is proximately due to, the result of, 
or aggravated by a service-connected disease or injury.  38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires (1) competent evidence of current 
chronic disability; (2) evidence of a service-connected 
disability; and (3) competent evidence that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a); see also 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Effective 
October 10, 2006, 38 C.F.R. § 3.310 was revised to implement 
the Allen decision.  The revised 38 C.F.R. § 3.310 institutes 
additional evidentiary requirements that must be satisfied 
before aggravation may be conceded and service connection 
granted.  In essence, it provides that in an aggravation 
secondary service connection scenario, there must be medical 
evidence establishing a baseline level of severity of 
disability prior to when aggravation occurred, as well as 
medical evidence showing the level of increased disability 
after the aggravation occurred.  As the Veteran's claim was 
pending prior to the effective date of the revised § 3.310, 
the Board will consider the version in effect prior to 
October 10, 2006, as it is more favorable to the claimant.  
See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); 
VAOPGCPREC 7-2003.

Compensation may be paid to any Persian Gulf War Veteran 
"suffering from a chronic disability resulting from an 
undiagnosed illness (or combination of undiagnosed 
illnesses)."  38 U.S.C.A. § 1117.  These may include, but 
are not limited to, headache, joint pain, and 
gastrointestinal signs or symptoms.  38 C.F.R. § 3.317(b).  
The chronic disability must have manifested either during 
active military, naval, or air service in the Southwest Asia 
Theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more not later than December 31, 
2011, and must not be attributed to any known clinical 
diagnosis by history, physical examination, or laboratory 
tests.  Objective indications of a chronic disability include 
both "signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.

A qualifying chronic disability means a chronic disability 
resulting from any of the following (or any combination of 
the following): (A) an undiagnosed illness; (B) the following 
medically unexplained chronic multisymptom illnesses that are 
defined by a cluster of signs or symptoms: (1) chronic 
fatigue syndrome; (2) fibromyalgia; (3) IBS; or (4) any other 
illness that the Secretary determines meets the criteria in 
paragraph (a)(2)(ii) of this section for a medically 
unexplained chronic multisymptom illness; or (C) any 
diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C. § 1117(d) warrants a 
presumption of service-connection.  38 C.F.R. 
§ 3.317(a)(2)(i).  To date, VA has identified only the three 
illnesses listed above as medically unexplained chronic 
multisymptom illnesses.  38 C.F.R. § 3.317(a)(2)(i)(B)(1)-
(3).

Accordingly, under these regulations service connection may 
be granted on a presumptive basis if there is evidence (1) 
that the claimant is a Persian Gulf Veteran; (2) who exhibits 
objective indications of chronic disability resulting from an 
undiagnosed illness, a medically unexplained chronic 
multisymptom illness (such as chronic fatigue syndrome, 
fibromyalgia, or IBS) that is defined by a cluster of signs 
or symptoms, or resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such as 
those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which 
became manifest either during active military, naval, or air 
service in the Southwest Asia Theater of Operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2011; and (4) that such 
symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. §§ 1117, 1118; 38 C.F.R. § 3.317.

In cases where a Veteran applies for service connection under 
38 C.F.R. § 3.317 but is found to have a disability 
attributable to a known diagnosis, further consideration 
under the direct service connection provisions of 38 U.S.C.A. 
§ 1110 is warranted.  See Combee v. Brown, 34 F.3d 1039, 1042 
(Fed. Cir. 1994).

	Headache Disability

The Board notes that this claim has been developed based on 
two alternative theories: that a chronic headache disability 
is due to undiagnosed illness or that it is secondary to 
service-connected PTSD.  Based on the favorable decision 
below regarding the existence of a relationship between the 
Veteran's headache disability and service-connected PTSD, it 
is unnecessary to expand upon the issue of whether his 
headache disability is due to undiagnosed illness.

The evidence of record shows the Veteran has complained of 
experiencing a chronic headache disability throughout the 
appeal period.  In July 1999, he complained of a constant, 
throbbing type headache accompanied by fatigue.  The 
impression was migraine without aura.  In September 2002, he 
reported having severe headaches that started out small and 
intensified throughout the day.  The treatment provider 
thought the Veteran had tension headaches.  The September 
2008 VA examiner concluded that he had chronic headaches.  
Hence, the evidence reasonably establishes the Veteran has a 
current chronic headache disability.  A January 1998 rating 
decision granted service connection for PTSD.  What remains 
to be established is that his chronic headache disability is 
related to his service-connected PTSD.  

On May 1999 VA examination the Veteran reported having 
headaches twice a week with some photophobia and occasional 
nausea; the headaches were worse during times of stress.  The 
examiner noted that it was most likely that the headaches 
were related to PTSD.

On May 2005 VA examination the Veteran reported having 
headaches once a week.  He reported that the headache 
occurred primarily with stress and anxiety and would become 
more severe when he was exceptionally stressed.  The examiner 
noted that the Veteran sustained a head injury in a 1974 
motor vehicle accident.  He reported having some headaches 
after the accident, but he was "quite emphatic in saying the 
current headaches are not the same as the headaches he had 
from the motor vehicle accident."  He indicated his current 
headaches began shortly after his discharge from service in 
June 1991.  The examiner opined that the Veteran had chronic 
headaches that are likely muscle contraction/stress induced.  
Since a 1998 CT scan of the head was normal in 1998 and there 
was no evidence showing structural abnormality in the central 
nervous system, the examiner believed the Veteran's account 
that his current headaches were different than the headaches 
he experienced after his automobile accident.  He opined that 
"the current headaches are directly related to the veteran's 
underlying psychiatric disturbance and stress."  

On September 2008 VA examination, the May 2005 examiner 
confirmed his belief that the Veteran's headache disability 
was at least as likely as not caused by PTSD.

As the evidence is at least in equipoise, resolving all 
reasonable doubt in the Veteran's favor, the Board finds that 
the evidence reasonably establishes that his chronic headache 
disability is due to his service-connected PTSD.  
Consequently, service connection for a headache disability is 
warranted.

	IBS

The Board notes that this claim has been developed based on 
two alternative theories: that IBS is due to undiagnosed 
illness or that it is secondary to service-connected PTSD.  
Based on the favorable decision below regarding IBS being 
presumptively service-connected as an undiagnosed illness, it 
is unnecessary to expand upon the issue of whether IBS is due 
to service-connected PTSD.

The Veteran's service personnel records reflect that he 
served in the Southwest Asia Theater of Operations from 
October 1990 to February 1991.  On May 1999 VA examination, 
the examiner concluded that the Veteran most likely had IBS.  
On September 2008 VA examination, the VA examiner concluded 
the Veteran had "probable IBS."  While these diagnoses 
reflect some uncertainty regarding whether the Veteran has 
IBS, when considering this evidence with the other evidence 
of record, it is at least in balance as to whether the 
Veteran has a current disability of IBS, and the benefit of 
the doubt must be resolved in his favor on this aspect of his 
claim.  

On September 2008 VA examination the Veteran reported 
experiencing symptoms of IBS two or three times a week.  The 
symptoms occurred more frequently when he was tense and 
anxious.  Evidence throughout the appeal period has shown 
treatment for diarrhea and cramping.  An April 2000 VA 
treatment record shows the Veteran reported that his cramping 
and diarrhea had worsened.  At the May 2000 DRO hearing, he 
testified that he had frequent diarrhea with abdominal 
cramping.  Hence, the record reasonably establishes that 
symptoms of IBS have been shown to be 10 percent disabling 
during the appeal period.  38 C.F.R. § 4.114, Code 7319.  
Accordingly, resolving all reasonable doubt in the Veteran's 
favor, the Board finds that competent evidence supports the 
grant of service connection for IBS on a presumptive basis as 
a medically unexplained chronic multisymptom illness.  
38 C.F.R. § 3.317(a)(2)(i)(B)(3).  




	Multiple Joints Pain

Initially, the Board notes that on May 2005 and September 
2008 VA examinations the Veteran reported pain in his right 
elbow.  The Veteran is already service-connected for right 
elbow epicondylitis and elbow pain has been shown to be 
related to that diagnosis.  Additionally, the Veteran has 
reported pain in his back during the appeal period.  Service 
connection for a back disability was most recently denied by 
a March 1999 rating decision.  This decision is final and the 
Veteran has not filed to reopen a claim of service connection 
for a back disability.  Hence, the Veteran's right elbow and 
back complaints are not being considered in connection with 
the service connection claim for multiple joint pains as they 
are not before the Board as part of that claim.  

		Shoulders, Wrists, Hips, Knees, and Ankles

An August 1996 VA treatment record shows the Veteran 
complained of pain in his joints accompanied by swelling.

On September 1998 VA examination, the Veteran reported 
noticing swelling in his knees and shoulders.  Physical 
examination of the knees, shoulders, hips, and ankles 
revealed full ranges of motion.  Sensation to light touch was 
grossly intact, although there was some question about 
decreased vibratory sensation over the right knee, but this 
was noted to be purely subjective.  No active synovitis or 
swelling was detected in any of his joints.  The diagnosis 
was arthralgias, not otherwise specified.  The examiner noted 
that the arthralgias appeared to be related by a time course 
to his service in Desert Storm and physical activity 
associated with military training exercises.  He concluded 
the Veteran did not have rheumatoid arthritis and noted that 
it was possible he experienced swelling of his joints on 
other days, but such was not evident on examination.  The 
examiner instructed him to see a physician when the swelling 
was more evident.  

On January 1999 VA Persian Gulf War examination, the Veteran 
reported experiencing bilateral shoulder and knee pain and 
swelling.  Swelling was not noted on examination.  The 
examiner noted that the Veteran had been thoroughly examined 
by rheumatology and that he had normal range of motion for 
the wrists, shoulders, hips, knees, and ankles.  X-rays of 
the right shoulder were normal.  Lab test results were all 
normal.  The examiner concluded that the Veteran had multiple 
joint arthralgias, etiology unknown, and noted that chronic 
joint pain may interfere with his occupation as it involved 
repetitive motion of his large joints.

An April 2000 VA treatment record reflects the Veteran 
complained of pain in his shoulders, wrists, hips, and 
ankles.  In May 2000, right shoulder impingement syndrome was 
diagnosed; X-rays revealed a normal right shoulder.  

Arthralgia is defined as "pain in a joint."  DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY 149 (30th ed. 2003).  While the 
Veteran as a layperson is capable of observing that he has 
experienced joint pain and the September 1998 VA examiner 
indicated that arthralgias may be related by a time course to 
service in the Persian Gulf, a preponderance of the evidence 
is against a finding that arthralgias manifested in service 
or to a compensable level at any time since the Veteran's 
discharge from service.  

STRs are silent for complaints or treatment of any pains of 
the wrists, hips, knees, and ankles.  On March 1991 service 
separation examination, the Veteran reported having swollen 
or painful joints, broken bones, and a painful or "trick" 
shoulder or elbow; however, further notation on the 
examination report shows that these complaints were related 
to chronic right elbow pain; no other joint, including the 
shoulders, was noted to cause him problems.  March through 
June 1991 STRs showing treatment for right elbow problems do 
not indicate complaints about or treatment for any other 
joint of the body.  The Veteran has not alleged that pains in 
these joints began during service.  Hence, a preponderance of 
the evidence is against a finding that joint pains in the 
left shoulder, wrists, hips, knees, and ankles manifested 
during service.

A preponderance of the evidence is also against a finding 
that pains in these joints have manifested to a compensable 
level at any time since his discharge from service.  The 
record does not contain any objective evidence perceptible to 
an examining physician or other non-medical evidence capable 
of independent verification that arthralgia has been 
compensably disabling since service.  While the Veteran has 
reported having swelling in his joints, such has not been 
shown on objective examination.  The Veteran was even 
instructed by the September 1998 VA examiner to see a 
physician when swelling was evident; however, the record does 
not reflect that he did so.  The record contains VA treatment 
records from as early as August 1991; the entirety of these 
records are silent for objective evidence of joint pain, such 
as swelling, muscle spasm, or limitation of motion of the 
affected joints.  38 C.F.R. § 4.71a, Code 8850-5002.  There 
is no evidence of widespread musculoskeletal pain and tender 
points that requires continuous medication for control; 
hence, the Veteran does not have compensably disabling 
fibromyalgia.  38 C.F.R. § 4.71a, Code 5025.  [Notably, the 
record also does not reflect the unexplained chronic 
multisymptom illness of fibromyalgia has ever been diagnosed 
or considered as a possible diagnosis.]  Most recently, on 
May 2005 and September 2008 VA examinations, the Veteran did 
not report experiencing joint pains in any of these joints.  
Additionally, the record does not contain any non-medical 
evidence that would independently verify the Veteran's 
complaints of pain in the left shoulder, wrists, hips, knees, 
and ankles.  As joint pains of the left shoulder, wrists, 
hips, knees, and ankles have not been shown to be compensably 
disabling, a preponderance of the evidence is against the 
Veteran's claim of service connection for multiple joint 
pains as undiagnosed illness.  38 C.F.R. § 3.317.  
Manifestation of joint pains in service or to a compensable 
level after service is a threshold requirement in order for 
presumptive service connection for joint pains as an 
undiagnosed illness to be granted.

Regarding the right shoulder, the Board notes that a May 2000 
VA treatment record shows a diagnosis of impingement 
syndrome; hence, the right shoulder pain has been attributed 
to a known clinical entity and cannot be service-connected as 
being due to an undiagnosed illness; however, the Board must 
still consider whether it is otherwise related to the 
Veteran's service.  STRs are silent for complaints or 
treatment of right shoulder pain.  Combee, 34 F.3d at 1042.  
As noted, on March 1991 separation examination, the Veteran's 
complaints of a "trick" shoulder or elbow were attributed 
to his treatment for right elbow epicondylitis and not 
shoulder pain.  Subsequent to service the Veteran did not 
report experiencing shoulder pain until September 1998; 
hence, there is no evidence of continuity of symptomatology 
of shoulder pain since the Veteran's discharge from service 
and no evidence indicating that right shoulder impingement 
syndrome may be associated with the Veteran's service.  Thus, 
a preponderance of the evidence is against a claim of service 
connection for right shoulder impingement syndrome. 

		Fingers

On May 2005 and September 2008 VA examinations, the Veteran 
complained of joint pain in the fingers of both hands.  May 
2000 X-rays revealed minimal degenerative joint disease of 
the distal interphalangeal joints in the second through 
fourth fingers of the left hand and third through fifth 
fingers of the right hand.  VA treatment records also show 
that the fifth digit of the left hand was surgically fused.  
As these records show that joint pains of the fingers have 
been attributed to a diagnosed disability, arthritis, they 
cannot be service-connected as being due to an undiagnosed 
illness.  Instead the Board will consider whether arthritis 
of the fingers is otherwise related to his service.  Combee, 
34 F.3d at 1042.

STRs are silent for complaints or treatment of finger pain 
during service.  On March 1991 service separation 
examination, the upper extremities were clinically noted to 
be normal.  

On September 2008 VA examination, the Veteran reported that 
during service he stubbed the fifth digit on his left hand; 
he saw a Corpsman who had him splint the finger for about a 
month.  He indicated that after the splint was removed his 
fingers and hands were operating quite normally.  Stiffness 
and swelling in his hands had worsened over the last 10 to 15 
years.  He reported hitting the fifth digit of his left hand 
with a hammer subsequent to service, requiring that the 
distal interphalangeal joint of that finger be fused.  In 
2007, that finger was surgically replaced since he continued 
to have problems with it.  The examiner provided the 
following opinion:  

It is difficult to determine whether or not the 
veteran's osteoarthritis in his hands is or is 
not related to his stay on active duty.  He 
indicated that he had complaints of pain and 
swelling in his hands while on active duty, but 
none of this is recorded in the veteran's medical 
records.  As such, I cannot resolve this 
particular issue without resorting to mere 
speculation.  

There is no evidence that arthritis of the fingers was 
manifested in service or in the Veteran's first postservice 
year; as noted, the first X-rays showing degenerative joint 
disease of the fingers is from May 2000, about nine years 
after his discharge from service.  The Board notes that even 
accepting the Veteran's account of stubbing the fifth digit 
of his left hand during service as credible, there is no 
evidence that this injury resulted in arthritis manifesting 
during service or to a compensable level within one year of 
service discharge.  Consequently, service connection for 
arthritis of the fingers on the basis that it manifested in 
service or that it manifested to a compensable degree within 
a year of discharge from service (under 38 U.S.C.A. §§ 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309) is not warranted.

The only opinion of record on this matter is the September 
2008 VA examiner's opinion that he could not resolve the 
issue without resorting to mere speculation.  Speculative and 
inconclusive evidence cannot be used to support a claim for 
benefits.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).  
The examiner explained that without treatment records for the 
injury alleged to have happened during service, he could not 
provide a conclusive opinion regarding whether arthritis of 
the fingers was related to this injury.  As there is no 
indication that any STRs remain outstanding, there is no 
reason to believe another examiner would be able to provide a 
conclusive opinion on this issue.  The Board may consider 
only independent medical evidence to support its findings and 
cannot reach its own unsubstantiated medical conclusions.  
Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  The 
appellant's belief that degenerative joint disease of the 
fingers is related to his service is not competent (medical) 
evidence, as he is a layperson, and lacks the training to 
opine regarding medical etiology.  The question is a complex 
medical question not capable of resolution by lay 
observation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  There is no opinion of record that supports the 
Veteran's claim.

Hence, as a preponderance of the evidence is against a 
finding that degenerative joint disease of the fingers is 
related to the Veteran's service, the benefit of the doubt 
doctrine does not apply, and the claim must be denied.

Increased Rating for PTSD

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155.  

Under 38 C.F.R. § 4.130, Code 9411, a 70 percent rating is 
warranted where the evidence shows occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  Id.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, length of remissions, and the Veteran's capacity 
for adjustment during periods of remission.  38 C.F.R. 
§ 4.126(a).  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.  However, when evaluating the 
level of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall not 
assign an evaluation on the basis of social impairment.  
38 C.F.R. § 4.126(b).

It is not expected that all cases will show all the findings 
specified; however, findings sufficiently characteristic to 
identify the disease and the disability therefrom and 
coordination of rating with impairment of function will be 
expected in all instances.  38 C.F.R. § 4.21.

Where there is a question as to which of two evaluations 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

The United States Court of Appeals for Veterans Claims 
(Court) has held that "staged" ratings are appropriate for 
an increased rating claim where the factual findings show 
distinct time periods when the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The record does not 
currently reflect any distinct period of time during the 
appeal period when PTSD exhibited symptoms that would warrant 
different ratings.  Notably, the Board is remanding the claim 
for a rating in excess of 70 percent for PTSD and will not 
determine at this time whether any "staged" rating pursuant 
to that portion of the claim is warranted.

The Veteran's medical records reflect nonservice-connected 
Axis I diagnoses of adjustment disorder with depressed mood 
and anxiety, major depressive disorder, and alcohol and 
marijuana abuse.  The Board's March 2005 remand asked the VA 
examiner to differentiate symptoms of PTSD from any co-
existing Axis I disorders.  On April 2006 VA examination, the 
examiner indicated that the symptoms the Veteran reported 
were consistent with PTSD, but could "also be explained by 
other diagnoses given so far including alcoholism and major 
depression, as well as cluster B traits."  This statement 
essentially indicates the examiner was unable to separate the 
Veteran's service-connected symptoms from any nonservice-
connected symptoms.  Thus, the Board will, for the limited 
purpose of this decision, attribute all psychiatric signs and 
symptoms to his service-connected PTSD.  See Mittleider v. 
West, 11 Vet. App. 181 (1998) (finding that when it is not 
possible to separate the effects of the service-connected 
condition from a nonservice-connected condition, 38 C.F.R. 
§ 3.102, which requires that reasonable doubt on any issue be 
resolved in the Veteran's favor, clearly dictates that such 
signs and symptoms be attributed to the service-connected 
condition).  

The Board finds the evidence reasonably shows the Veteran is 
entitled to a 70 percent rating for his psychiatric 
disability throughout the appeal period.  VA examination 
reports and VA treatment records endorse increased symptoms 
of PTSD, including frequent suicidal ideation, impaired 
impulse control, difficulty adapting to stressful 
circumstances, panic attacks, and auditory and visual 
hallucinations.  The Veteran has been hospitalized at VA 
numerous times throughout the appeal period because of his 
psychiatric disability.  Many of the hospitalizations 
occurred because the Veteran was having suicidal ideation.  
For example, in September 2000, upon admission, he reported 
having plans of electrocuting himself and in December 2002, 
it was noted that he was admitted for psychiatric 
hospitalization because he had suicidal ideation with a plan.  

The Veteran has also frequently shown impaired impulse 
control with periods of violence along with difficulty 
adapting to stressful circumstances.  In February 2003 he was 
admitted for VA hospitalization pursuant to a court order 
after threatening to kill his wife and daughter.  Upon 
admission he fought with VA guards.  In February and August 
2004, he reported frequently acting out in anger.  On April 
2006 VA examination, he reported having a bad temper and 
screaming a lot.  

The evidence also shows that the frequency of panic attacks 
has increased.  In April 2003, the Veteran reported having 
frequent anxiety, while in July 2003, he indicated he 
experienced panic attacks once a day.  On April 2006 VA 
examination, he reported having panic attacks every day for 
about an hour at a time.

Regarding auditory and visual hallucinations, in February 
2002, the Veteran reported that while he was not currently 
experiencing such hallucinations he would often see Iraqis 
and would hear screaming.  In July and August 2003, he said 
he heard mumbling voices and saw things out of the side of 
his eyes.  On April 2006 VA examination, he reported the 
auditory hallucinations usually occurred during sleep or at a 
time when he is about to fall asleep.  He did not experience 
any hallucinations or delusions on examination, and the 
examiner concluded that these were experienced mainly during 
the hypnopompic times.  

Thus, it is reasonably shown that occupational and social 
impairment with deficiencies in most areas has manifested 
throughout the appeal period and the Board concludes that the 
evidence supports the award of a 70 percent rating for PTSD.  
The matter of a rating in excess of 70 percent for PTSD is 
deferred until further development is completed on remand. 


ORDER

Service connection for a chronic headache disability is 
granted.

Service connection for IBS is granted.

Service connection for multiple joint pains is denied.

A 70 percent rating is granted for PTSD, subject to the 
regulations governing the payment of monetary awards; to this 
extent the appeal is allowed, subject to further action as 
ordered in the remand below. 


REMAND

What remains to be resolved is whether the Veteran is 
entitled to a rating in excess of 70 percent for PTSD.  A 100 
percent schedular rating for PTSD is warranted where there is 
total social and occupational impairment.  

The Veteran has stated that he cannot work because of his 
PTSD.  A July 2008 letter from VA Advanced Practice 
Registered Nurse M. T. states she had only known the Veteran 
to work briefly in the past nine years and to have lost those 
jobs quickly.  She stated that he "seems unable to handle 
stress and function at a lower level" and that she did not 
think he was able to work now or in the future.  Hence, 
additional development is necessary to obtain a clearer 
picture of the impact the Veteran's PTSD has on his 
employment, to include consideration of whether referral for 
extraschedular evaluation is indicated.
In that regard, it is noteworthy that the Veteran has filed a 
claim seeking a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  
VA's electronic appeals locator system appears to reflect 
that the RO adjudicated this claim in a September 2008 rating 
decision (the documentation pertaining to this matter is not 
associated with the voluminous record before the Board).  
Regardless, the matter of entitlement to TDIU is inextricably 
intertwined with the matters addressed in the instant 
decision; as this decision grants service connection for two 
disabilities and increases the rating for PTSD, the matter of 
the Veteran's entitlement to TDIU will have to be 
readjudicated in light of the awards.  

The record reflects the Veteran has been receiving SSA 
disability benefits based on a psychiatric disorder since 
2001.  VA has a duty to assist the Veteran in obtaining 
records from other federal government agencies where it has 
"actual notice" that these records exist.  Murincsak v. 
Derwinski, 2 Vet. App. 363, 369-70 (1992).  Since SSA records 
are constructively of record and may be pertinent to 
determining the extent of the impact of PTSD on employment, 
they must be obtained, if available.  Hence, remand is 
required to attempt to secure these records.

The Veteran receives ongoing VA psychiatric treatment.  The 
most recent records of such treatment associated with the 
claims file are from August 2004.  As VA treatment records 
are constructively of record and may be pertinent to the 
Veteran's claim, they should be secured and associated with 
his claims file. 

Accordingly, the case is REMANDED for the following:

1.	The RO must obtain any updated VA 
treatment records (for psychiatric 
disability) since August 2004 that have 
not been associated with the claims file.  

2.	The RO should obtain from SSA copies of 
any decision regarding a claim for SSA 
disability benefits and copies of the 
record upon which any such claim was 
decided.  If such records are unavailable 
because they have been lost or destroyed, 
it should be so noted in the claims file.

3.	The RO should undertake any other 
development suggested by the development 
ordered above, to include arranging for an 
examination.

4.	The RO should associate with the record 
any temporary files created in conjunction 
with a TDIU claim (and when readjudicating 
the Veteran's TDIU claim should consider 
the Board's determinations herein).  The 
RO should then re-adjudicate the matter of 
entitlement to a rating in excess of 70 
percent for PTSD (to include consideration 
of whether referral for an extraschedular 
rating is warranted).  If it remains 
denied, the RO should issue an appropriate 
SSOC and afford the Veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.   


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


